PER CURIAM:
This claim was submitted for an advisory determination based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $338.10 for the replacement of a tire on an Allis-Chalmers 175 tractor. The tractor was confiscated by a State trooper and when it was returned to claimant, it was discovered that the rear tire was punctured. Respondent, in its Answer, admits the validity of the claim. The Court is of the opinion that the respondent is liable to claimant in the amount of $338.10 and directs the clerk of the Court to file this advisory opinion and forward copies thereof to the parties.